Citation Nr: 0306830	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  01-00 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for chronic lumbar strain with 
degenerative disc disease, L4-L5 and L5-S1, evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2000 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein, pursuant to 
review in conjunction with a Board remand, service connection 
for chronic lumbar strain with degenerative disc disease was 
granted and assigned a 20 percent rating as of December 17, 
1993.  The veteran thereafter indicated disagreement with 
that rating.  In August 2001, the Board denied entitlement to 
an increased rating.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims, 
which, by means of an Order issued in April 2002, vacated the 
Board's August 2001 decision and remanded the claim to the 
Board for further adjudication.  In October 2002, the Board 
requested that additional development of the record be 
undertaken, and in February 2003 advised the veteran, by 
means of a letter from the Board, of revisions in pertinent 
regulations.


FINDING OF FACT

Since December 17, 1993, lumbar strain with degenerative disc 
disease, L4-L5 and L5-S1, has been manifested primarily by 
limitation of motion and other impairment that is no more 
than moderate in degree, by the absence of muscle spasms, 
and, since September 23, 2002, by the absence of 
incapacitating episodes.




CONCLUSION OF LAW

The criteria for a rating greater than 20 percent since 
December 17, 1993, for chronic lumbar strain with 
degenerative disc disease, L4-L5 and L5-S1, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293, and 
5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
There is no issue in this case as to providing an appropriate 
application form, or as to 


completeness of the application.  The veteran has been 
advised of the applicable laws and regulations, and of the 
evidence needed to substantiate his claim, by the statement 
of the case issued in the development of this appeal, and by 
the February 2003 letter from the Board setting forth the 
revised regulations for intervertebral disc syndrome.  While 
the veteran was not specifically apprised of the particular 
provisions of the VCAA, he has on several occasions been 
requested to furnish all pertinent information and evidence, 
and has indicated on each occasion that he has no additional 
evidence to submit.  The Board accordingly finds that he was 
advised as to what evidence is needed to establish 
entitlement to the benefits he seeks, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  This duty 
has been satisfied.  In particular, it is noted that records 
of any and all treatment cited by the veteran have been 
sought by VA; there is no relevant evidence that has not been 
associated with his claims folder.  In addition, he has been 
accorded several VA examinations during the course of his 
appeal.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   



II.  An Increased Rating for Chronic Lumbar Strain with 
Degenerative 
Disc Disease, L4-L5 and L5-S1

Service connection for a lumbar spine disorder, characterized 
as chronic lumbar strain with degenerative disc disease, L4-
L5 and L5-S1, was granted as of December 17, 1993, by the St. 
Petersburg, Florida, RO in February 2000, at which time a 20 
percent rating was assigned as of that effective date.  The 
veteran thereafter indicated timely disagreement with that 
rating percentage.  The Board notes that the provisions of 
Fenderson v. West, 12 Vet. App. 119 (1999), whereby "staged" 
ratings can be awarded for increased compensation claims 
resulting from an original grant of service connection, are 
for application in this instance.  It is also noted that, on 
a claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  In addition, during the pendency of this appeal, 
the diagnostic criteria that are used to evaluate 
intervertebral disc syndrome were revised; see 67 FR 52700 
(Aug. 22, 2002), effective September 23, 2002.  In situations 
in which a statute or regulation has been revised during the 
course of an appeal, the version more favorable to the 
veteran will be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  


Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria and the current regulations in 
order to ascertain which version is most favorable to the 
veteran, if indeed one is more favorable than the other.

The 20 percent rating that has been in effect for the 
veteran's lumbar spine disorder since the effective date of 
service connection in December 1993 contemplates muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position (Diagnostic Code 5295); 
or moderate limitation of lumbar spine motion (Diagnostic 
Code 5292).  In addition, prior to September 23, 2002, it 
contemplated moderate intervertebral disc syndrome, 
manifested by recurrent attacks, and, as of September 23, 
2002, incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months (Diagnostic Code 5293).

A rating greater than 20 percent would be appropriate for a 
lumbar spine disorder if that disorder is manifested by 
severe impairment, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of these symptoms with 
abnormal mobility on forced motion (Diagnostic Code 5295); or 
severe limitation of lumbar spine motion (Diagnostic Code 
5292).  In addition, prior to September 23, 2002, a rating 
greater than 20 percent was appropriate for severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief, and, as of September 23, 2002, for 
intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months (Diagnostic 
Code 5293).  With regard to each of these 


diagnostic criteria, the next higher rating would be 40 
percent.  A 40 percent rating can also be assigned for 
favorable ankylosis of the lumbar spine (Diagnostic Code 
5289).

The pertinent evidence, dated on or after December 17, 1993, 
consists of the following medical records.  A private medical 
record, submitted by a registered nurse and dated in February 
1995, references the presence of "severe back" (sic).  The 
report of an April 1996 VA X-ray study indicates an 
impression of mild degenerative changes of the lumbar spine.  
A private medical report, also dated in April 1996, compiled 
pursuant to treatment for complaints of chest pain, does not 
indicate any adverse findings on physical examination with 
regard to the lumbar spine.  May 1996 and June 1996 VA 
outpatient treatment records note complaints of back pain 
that radiated to the thighs.  A June 1996 VA outpatient 
treatment record notes the presence of an L4-L5 herniated 
disc; the report of private magnetic resonance imaging 
testing conducted in that month indicates impressions to 
include diffuse bulging of the annulus at L4-L5 with a far 
right lateral herniated disc.  A VA outpatient treatment 
record dated in July 1996 noted a history of chronic back 
pain.  

The report of an October 1999 VA spine examination shows that 
straight leg raise testing was positive bilaterally, and that 
there was tenderness in the lower lumbar region.  The 
examiner noted that the veteran had a chronic lumbar syndrome 
with some suggestion of lumbar radiculopathy primarily at L5 
with mechanical findings, mild weakness and sensory loss, and 
gait disturbance.  The report of a February 2000 VA spine 
examination shows that the veteran had sensation of a 4/5 
quality, deemed by the examiner to represent a slight 
decrease, in the left leg at the L4, L5, and S1 roots.  He 
had good heel and toe raising, and good gluteal tone.  
Straight leg raise testing was positive, with pain at 80 
percent bilaterally.  He exhibited 80 degrees of flexion, 30 
degrees of right and left bending, and 10 degrees of 
extension.



The report of a December 2002 VA neurological examination of 
the spine shows that there was a loss of normal lordotic 
curvature of the lumbar spine.  There was no paraspinal 
muscle spasm, although the veteran cited tenderness to deep 
palpation in the paraspinal musculature.  Without complaints 
of pain, he accomplished flexion to 80 degrees, extension to 
15 degrees, and lateral bending to 20 degrees bilaterally.  
Straight leg raising tests were negative bilaterally.  The 
examiner noted that no definite compression of the nerve root 
was seen, and indicated that there was no functional loss or 
limitation of motion of the lumbar spine.  The report of a 
January 2003 VA orthopedic examination of the veteran's back 
shows that the veteran accomplished 80 degrees of flexion, 30 
degrees of right and left bending, and 10 degrees of flexion; 
motion and flexion was carried out with pain, according to 
the examiner, although it was also noted that this pain did 
not seem to affect the range of motion, nor was there any 
premature fatigability or incoordination.  There was 
decreased sensation in the L4 and S1 nerve roots on the left 
side of 4/5 degree.  He had a positive straight leg raising 
test of 70 degrees bilaterally.  There was no weakness in the 
lower musculature, his spine was straight, and there was no 
paralumbar spasm.  

After a review of the evidence, the Board must conclude that 
it does not demonstrate that a rating greater than 20 percent 
can be assigned at any time since December 17, 1993, for the 
veteran's lumbar spine disorder.  This evidence, while 
indicating complaints of lumbar pain and mechanical 
impairment, does not show that this disability at any time 
has been severe, as would be exemplified by listing of the 
whole spine, marked limitation of forward bending, or loss of 
lateral spine motion.  To the contrary, the evidence shows 
that during this period limitation of lumbar spine motion was 
no more than moderate in degree; clearly, there was no lumbar 
spine ankylosis.  There is no indication of muscle spasm, and 
while there was some evidence of decreased nerve sensation, 
there is no indication of neurological impairment; the report 
of the December 2002 VA neurological examination shows that 
definite compression of the nerve root was not discerned.



The severity of the veteran's lumbar spine disorder must also 
be evaluated, as of September 23, 2002, under Diagnostic Code 
5293 with respect to the rating criteria that were in effect 
both prior to, and as of, that date.  See Karnas, supra.  
Neither rating standard, however, can be deemed more 
favorable to the veteran, in that neither provides a basis 
for the award of a rating in excess of 20 percent.  The only 
evidence of record dated during that period are the reports 
of the VA examinations conducted in December 2002 and January 
2003; with reference to the criteria that were in effect 
prior to September 23, 2002, it is noted that these reports, 
while indicating that the veteran cited the presence of 
lumbar pain, do not show that the disorder was productive of 
severe impairment, as would be manifested by recurring 
attacks with only intermittent relief.  It must be reiterated 
that these reports show that the veteran had normal posture 
and gait, that there were no paralumbar muscle spasms, and 
that there was apparently no neurological involvement, 
inasmuch as there was no definite compression of the nerve.  
With regard to the criteria that have been in effect since 
September 23, 2002, it must be noted that these reports do 
not indicate, either by reference to clinical evidence or to 
contentions made by the veteran, that he has experienced 
episodes during which he was incapacitated.

In brief, the preponderance of the evidence does not 
demonstrate that a rating greater than 20 percent can be 
awarded for the veteran's lumbar spine disorder at any time 
since December 17, 1993.  In making this determination, the 
Board has also considered the level of functional impairment 
resulting from this disability; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45 (2002).  The 
evidence discussed above, however, does not indicate that the 
veteran's lumbar spine disorder is productive of functional 
impairment that is not adequately compensated by that 20 
percent rating.  It must be emphasized that the medical 
evidence, while noting complaints by the veteran of pain, 
does not show that this pain was productive of any functional 
limitations above that contemplated by the rating currently 
assigned; in fact, the report of the December 2002 VA 
neurological 


examination explicitly shows that there was no functional 
loss of limitation of motion of the lumbar spine, while the 
report of the January 2003 VA orthopedic examination notes 
that the veteran's pain did not seem to affect his range of 
lumbar spine motion, and did not cause premature fatigability 
or incoordination.

In view of the foregoing, the Board concludes that the 
veteran's claim for an increased rating fails.


ORDER

An increased rating from an original grant of service 
connection for chronic lumbar strain with degenerative disc 
disease, L4-L5 and L5-S1, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

